Title: From George Washington to Henry Lee, Jr., 25 January 1798
From: Washington, George
To: Lee, Henry Jr.

 

Dear Sir,
Mount Vernon 25th Jany 1798

The period for payment of the second Instalment of your Bond is past, & the first Instalment is only partially complied with. Mr Simms’ note, endorsed by you for $1000, is protested at the Bank, where it was deposited for collection.
It Cannot be more unpleasant for you to hear, than for me to remind you of these things, but it is necessary for me to do so, & to express a hope that some vigorous measures are in train to fulfil your engagement with me. My own want requires it. For depending upon this fund, and induced thereto by my manager’s statement of the utility of the measure, I have encountered a considerable expence in building a large Distillery (at my Mill) providing Stills, &ca &ca; & shall be unable to carry it on without cash to purchase the Grain that is requisite for this purpose. Let me entreat you to believe, that at the time I entered into the contract with you for the property I held in the Dismal Swamp, I had no conception of such disappointments, and that it is a mode of dealing to which I am not accustomed.
If the purchase money for it, is to be paid in small driblets, instead of annual Instalments, the value of it will, in a manner, be lost to me: Yet as I must purchase Corn & Rye, or let my Distillery (now it is erected) stand idle, I will receive of either, & allow the Cash price for what you will deliver at my landing, or, if you think this is too indefinite, I will give the price pr Barrel or Bushel that Mr Burwell Bassett purchases for me at, being authorised to send me up a Vessel load. In short I am disposed to accomodate you in any reasonable manner I can, although nothing would answer my purposes like money, as the business would then be wholly in my own hands, and I should know my ground.
If you are able, and are inclined to furnish me with Corn, or Rye, or both, say with precision what quantity, and certainly by what time. And I pray you not to deceive me by erroneous calculations, either as to the quantity or time of delivery. If you have neither for sale, I beg to be informed thereof as soon as possible, as I must be supplied in some manner or another. With great regard I am Dear Sir Your Obedt & Affecte

Go: Washington

